 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1740 
In the House of Representatives, U. S.,

November 30, 2010
 
RESOLUTION 
Recognizing and honoring the National Guard on the occasion of its 374th anniversary. 
 
 
Whereas the National Guard celebrates its 374th birthday on December 13, 2010; 
Whereas the National Guard and its citizen-soldiers have participated in all major American conflicts, most recently Operation Enduring Freedom, Operation Iraqi Freedom, and Operation New Dawn; 
Whereas the National Guard is the oldest component of the United States Armed Forces; 
Whereas the National Guard has served with distinction as America’s first line of defense against natural and man-made disasters within the United States; 
Whereas Colonial and State militias were the precursors to the National Guard; 
Whereas the militia stood their ground during the opening shots of the Revolutionary War at Lexington Green and Concord Bridge in 1775; 
Whereas more than 164,000 members of the militia from the 13 colonies served under the command of George Washington during the Revolutionary War; 
Whereas in 1824, the 2nd Battalion, 11th Regiment, New York Artillery became the first military organization in the United States to adopt the title National Guard; 
Whereas during the Mexican War of 1846–1848, more than 70 percent of the total manpower effort was from citizen-soldiers through volunteer militiamen; 
Whereas the Union and Confederate Armies relied heavily on militias and volunteer regiments during the Civil War of 1861–1865; 
Whereas, on April 15, 1861, President Abraham Lincoln invoked the Calling Forth Act of 1792 and ordered 75,000 militiamen into Federal service for 90 days; 
Whereas during the Spanish-American War in 1898, over 160,000 National Guardsmen volunteered for active duty; 
Whereas a group of National Guardsmen from Arizona, New Mexico, Oklahoma and Texas were called the Rough Riders and were led by Lieutenant Colonel and future United States President Theodore Teddy Roosevelt; 
Whereas in 1902, Major General Charles W. Dick, commander of the Ohio Division of the National Guard and a member of the United States House of Representatives, became president of the National Guard Association; 
Whereas the Militia Act of 1903 created the modern National Guard and affirmed the National Guard as the primary organized combat reserve force of the Armed Forces; 
Whereas in World War I, the National Guard made up 40 percent of the United States combat divisions; 
Whereas the National Defense Act of 1920 established the Army of the United States, to consist of the Regular Army, the Organized Reserve Corps, and the National Guard, when called into Federal service; 
Whereas an amendment to the National Defense Act enacted on June 15, 1933, established the National Guard of the United States as a reserve component of the Army; 
Whereas the National Security Act of 1947 established the Air National Guard as a reserve component of the Air Force; 
Whereas more than 300,000 members of the National Guard, including 18 infantry divisions, participated in World War II; 
Whereas more than 138,000 members of the Army National Guard and more than 45,000 members of the Air National Guard were called to active duty during the Korean War; 
Whereas almost 23,000 members of the Army and Air National Guard were mobilized for two years of active duty during the Vietnam War; 
Whereas more than 70,000 members of the Army and Air National Guard were called upon to participate in Operation Desert Shield and Operation Desert Storm in 1990 and 1991; 
Whereas since the attacks on September 11, 2001, hundreds of thousands of members of the Army and Air National Guard have been called upon by their States and the Federal Government to provide security at home and combat terrorism abroad; and 
Whereas more than 50,000 members of the Army and Air National Guard were deployed in the Gulf States following Hurricane Katrina in 2005: Now, therefore, be it  
 
That the House of Representatives— 
(1)thanks the members of the National Guard for their service in response to the attacks on September 11, 2001, and their continuing role in homeland security and military operations; 
(2)supports providing the National Guard with the necessary resources to ensure its readiness; 
(3)expresses its condolences and gratitude to the families of those members of the National Guard who have lost their lives through their dedication and commitment to the freedom and security of the United States while serving in the National Guard; and 
(4)honors and supports the compassionate, courageous, and dedicated members of the National Guard who serve a critical role in protecting the United States and its citizens’ freedoms and treasured liberties. 
 
Lorraine C. Miller,Clerk.
